
	
		I
		112th CONGRESS
		2d Session
		H. R. 6049
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To grant a right of first refusal to the La Jolla
		  Historical Society with respect to the sale of the La Jolla Post
		  Office.
	
	
		1.Short titleThis Act may be cited as the
			 Save the La Jolla Post Office
			 Act.
		2.Right of first
			 refusal
			(a)In
			 generalNotwithstanding any
			 other provision of law, the La Jolla Historical Society in La Jolla,
			 California, shall have the right of first refusal to acquire fee simple title
			 to the property which is located at 1140 Wall Street in La Jolla, California,
			 and commonly known as the La Jolla Post Office.
			(b)LimitationThe
			 property described in subsection (a) may not be conveyed under this Act until
			 the Postmaster General determines that the property is no longer needed to
			 carry out postal operations.
			(c)Implementation
				(1)ConditionsSubject
			 to subsection (b), the United States Postal Service shall, upon request of the
			 La Jolla Historical Society and if the La Jolla Historical Society offers a
			 consideration of not less than the fair market value of the property described
			 in subsection (a) (as established by an independent appraisal)—
					(A)promptly take
			 those actions necessary to make such property ready for conveyance to the La
			 Jolla Historical Society; and
					(B)convey the
			 property to the La Jolla Historical Society.
					(2)Independent
			 appraisalThe independent appraisal shall be conducted by an
			 appraiser selected jointly by the United States Postal Service and the La Jolla
			 Historical Society.
				
